 

Exhibit 10.2

 

REVENUE SHARING AGREEMENT

 

THIS REVENUE SHARING AGREEMENT (this “Agreement”) is entered into by and between
Green Room Palm Springs, LLC, a California limited liability company (the
“Company”), Seneca Capital Partners, LP (“Seneca”) and GSRX Industries Inc., a
Nevada Corporation (“GSRX”), dated October 6, 2020.

 

RECITALS

 

  A. The Company operates, or intends to operate, a cannabis dispensary in Palm
Springs, California.         B. GSRX was the former majority interest member of
the Company.         C. Under a Purchase Agreement dated October 6, 2020 (the
“Purchase Agreement”), GSRX sold its 95% majority membership interest in the
Company to Seneca (the “Membership Interest”).         D. In connection with the
purchase and sale pursuant to the Purchase Agreement, the Company agrees, and
its majority member Seneca agrees to cause the Company, to pay 3% of all monthly
revenue generated by the Company by it’s Palm Springs location to GSRX as
further described in this Agreement.         E. This agreement is made as an
addendum to that Purchase Agreement between Seneca and GSRX.

 

Section 1. Certain Defined Terms

 

For the purposes of this Agreement, certain capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them on
Exhibit A attached hereto and incorporated herein by reference.

 

Section 2. Recitals Incorporated Into Agreement

 

Each of the Company, Seneca and GSRX hereto acknowledge and agree that the
foregoing Recitals are accurate and form part of this Agreement.

 

Section 3. Term and Termination

 

This Agreement shall commence immediately upon the official retail storefront
opening to the public, which shall occur after receipt of all local and state
required permits and licensing including occupancy readiness as determined by
the City of Palm Springs and will terminate on the date the last Monthly Revenue
Share payment is paid to GSRX, unless otherwise terminated as provided herein
(the “Term”).

 

The Company shall notify GSRX within five (5) calendar days of the official
retail storefront opening to the public. The parties expressly agree that email
notification from Company addressed to Tom Gingerich at tom@gsrxindustries.com
or Troy Nihart at troynihart@gmail.com constitutes adequate notification under
this notification requirement.

 

1

 

 

Section 4. Payments of Monthly Revenue Share Amount; Late Payments

 

Commencing with the calendar day on the opening of the retail storefront and
each subsequent month to include a full sixty (60) calendar months of revenues,
GSRX shall be entitled to receive a payment from the Company for each calendar
month in an amount equal to the Monthly Revenue Share Amount and an unaudited
statement of Monthly Net Revenues applicable to the payment being made prepared
by the Company; provided that, if during the Term the Company ceases operations
and is not generating revenue for any reason whatsoever for a period of 30
consecutive calendar days (the “Carve-Out Period”), the Carve-Out Period will
not constitute and count as a calendar month for the purpose of GSRX’s right to
receive the Monthly Revenue Share Amount for the sixty (60) calendar months
contemplated herein. All payments of the Monthly Revenue Share Amount shall be
paid by wire (to an account as directed by GSRX), money order or cash, at the
discretion of the Company. Company shall provide an accompanying attachment of
the revenues or sales as reported to the State of California’s official
track-and-trace system) within fifteen (15) calendar days after the last day of
each the calendar month.

 

All payments to GSRX pursuant to this Agreement shall be reduced by any cash
refunds paid and sales discounts (or properly accrued as payable under the
Company’s financial reporting policies) with respect to amounts previously
reported to GSRX as monthly gross revenue and should such cash refunds paid or
sales discounts not be fully processed and discoverable in one particular month,
those discounts may be rolled over into the calculation of the next month’s
Monthly Revenue Share Amount; provided that, any cash refunds paid and sales
discounts must be reflected in the State of California’s official
track-and-trace system for any reduction in payment to GSRX.

 

To the extent that any payment of the Monthly Revenue Share Amount is not paid
within the required fifteen (15) calendar days after the last day of each the
calendar month, and the delay is not reasonably excused, the Company may be
assessed a late payment charge at an annual rate equal to five percent (5%)
based on the number of days elapsed out of a 365 day calendar year. A delay
shall be excused, but the obligation will not be terminated, under this
paragraph if the delay is due to events outside of the reasonable control of the
Company, including without limitation an act of God, an act of force majeure, or
local, state or federal shut down mandate. This late payment charge shall be
cumulative and assessed once per quarter against the unpaid amounts due to GSRX
from the Company from the due date until the date of payment thereof and shall
accrue and be added to any balance of unpaid amounts subject to late payment.

 

Section 5. No Guarantees.

 

Nothing in this Agreement guarantees any particular opening date of the retail
store front, when revenues will be begin being received by Company or how much
revenue will be received by Company. GSRX acknowledges that the regulatory
climate and current economic and political environment pose a unique landscape
for operations in California and as such fully acknowledges that these
challenges may significantly impact revenue expectations.

 

2

 

 

Section 6. Inspection Rights

 

The Company shall maintain books, records, documents and other written evidence,
consistent with its normal accounting procedures and practices, sufficient to
reasonably and accurately reflect the performance of its obligations under this
Agreement and the determination of the Monthly Revenue Share Amount
(collectively, the “Records”). Prior to the fulfillment of this Agreement, GSRX,
at GSRX’s expense, shall have access, semi-annually, upon reasonable prior
notice, during regular business hours so as to not interfere with the regular
business activities of the Company (including providing access simultaneously to
other Investors), to the Revenue Records and any ancillary records necessary for
confirming, checking, reviewing, examining or verifying the accuracy of the
amounts paid to GSRX under this Agreement.

 

Section 7. Events of Default; Remedies

 

Each of the following events constitutes an “Event of Default” for purposes of
this Agreement:

 

(a) if two (2) consecutive payments of the Monthly Revenue Share Amount due to
GSRX are not paid by the Company to GSRX on or prior to the due date, to the
extent the delay is not excused pursuant to Section 5, regardless of whether any
previous payments remain outstanding;

 

(b) an involuntary proceeding has been commenced or an involuntary petition has
been filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any of its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, conservator or similar official for the Company or for a substantial
part of its assets, and, in any such case, such proceeding or petition has
continued un-dismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing has been entered;

 

(c) the Company has (i) voluntarily commenced any proceeding or filed any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(c) immediately above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, conservator or similar official for the Company or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(d) if (i) the Company breaches any other covenant of the Company contained in
this Agreement, and such breach continues for a period of fifteen (15) business
days after GSRX delivers written notice of the breach to the Company, or (ii)
any representation or warranty made in this Agreement by the Company shall be
materially incorrect when made or deemed made.

 

If an Event of Default occurs under Section 7(a), Section 7(b), or Section 7(d)
and is continuing, then an amount equal to the outstanding and unpaid Monthly
Revenue Share including all applicable interest shall, at the option of GSRX
and, in the case of an Event of Default pursuant to Section 7(c) automatically,
become immediately due and payable by the Company to GSRX.

 

3

 

 

Section 8. Secured Obligations of the Company

 

Notwithstanding anything contained herein to the contrary, the obligations of
the Company to GSRX under this Agreement shall be secured obligations of the
Company.

 

GSRX will be entitled, only during the Term of this Agreement, to hold as
security until completion and fulfillment of the payment obligations under this
Agreement by the Company, and shall have the right to, and the Company will do
all things necessary to assist GSRX to, register in the name of GSRX a security
interest in all of Company’s right, title and interest in and to its inventory
and supplies (“Collateral”), and any documents of title representing any of the
foregoing.

 

In connection with the foregoing, the Company agrees to enter into the pledge
and security agreement in the form attached as Exhibit B hereto and the filing
of a UCC financing statement in connection hereto. It is expressly agreed to by
the parties that such Collateral may only be used as payment for actual amounts
outstanding pursuant to Section 4 of this Agreement. Within thirty (30) days
after the termination or expiration of this Agreement, GSRX agrees to perform
all actions necessary to terminate the UCC financing statement in accordance
with Section 9-513 of the Uniform Commercial Code.

 

Section 9. Notices

 

All notices and other communications hereunder shall be in writing and shall be
deemed duly delivered if delivered personally (upon receipt), or one (1)
business day after being delivered by a recognized overnight delivery service,
or upon transmission, if sent via electronic mail (with confirmation of
receipt). Notices to each party shall be addressed as follows:

 



  If to the Company, to: Green Room Palm Springs, LLC           Attn: Christian
Briggs     330 Franklin Road     Suite 135A-386     Brentwood, TN 37027        
If to Seneca Seneca Capital Partners, LP           Attn: Christian Briggs    
330 Franklin Road     Suite 135A-386     Brentwood, TN 37027         If to GSRX:
GSRX Industries Inc.           Attn: Tom Gingerich     1301 E Debbie Lane
102-160     Mansfield, TX 76063

 



Either party may specify a different address for notices to be sent by providing
at least five (5) days’ prior written notice of such change in address to the
other party.

 

4

 

 

Section 10. Consent to Electronic Delivery

 

GSRX hereby agrees that the Company deliver all notices, financial documents,
statements, or other materials, and any and all other documents, information and
communications concerning the affairs of the Company, including, without
limitation, information about this agreement, required or permitted to be
provided to GSRX under this agreement or hereunder by means of e-mail or by
posting on an electronic message board or by other means of electronic
communication.

 

Section 11. Entire Agreement and Amendments

 

This Agreement may not be modified or amended except pursuant to a written
instrument signed by the Company. Except as otherwise expressly provided herein,
this Agreement with respect to the Company and GSRX, represent(s) the entire
agreement between the relevant parties regarding the subject matter hereof and
supersedes all prior or contemporaneous communications, promises, and proposals,
whether oral, written, or electronic, between them.

 

Section 12. Severability

 

In case any provision contained in this Agreement should be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

Section 13. Successors and Assigns

 

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the parties’ successors and assigns. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement may be assigned
or delegated, in whole or in part, by operation of law or otherwise by any of
the Parties hereto without the prior written consent of the other Parties
hereto, and any such assignment without such prior written consent shall be null
and void.

 

Section 14. Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without giving effect to the
principles of conflicts of law.

 

5

 

 

Section 15. Counterparts

 

This Agreement may be executed in three or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
party.

 

Section 16. Indemnification

 

GSRX agrees to indemnify and reimburse the Company, from and against any and all
actual liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever, which
may be imposed on, incurred by, or asserted against the Company in any way
relating to or arising out of this Agreement or any action taken or omitted
under this Agreement, provided that GSRX shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Company’s gross
negligence or willful misconduct.

 

Section 17. Mandatory Binding Arbitration

 

Each party hereto hereby mutually agrees that (i) the sole and exclusive forum
and remedy for resolution of a Claim be final and binding arbitration pursuant
to this Section 17 (this “Arbitration Provision”), and (ii) shall be conducted
by an arbitrator with relevant commercial expertise for the type of transaction
contemplated by this Agreement. The arbitration shall be conducted in Palm
Springs, California. As used in this Arbitration Provision, “Claim” shall
include any past, present, or future claim, dispute, or controversy involving
GSRX (or persons claiming through or connected with GSRX), on the one hand, and
the Company (or persons claiming through or connected with the Company), on the
other hand, relating to or arising out of this Agreement, and/or the activities
or relationships that involve, lead to, or result from any of the foregoing,
including the validity or enforceability of this Arbitration Provision, any part
thereof, or the entire Agreement. Claims are subject to arbitration regardless
of whether they arise from contract; tort (intentional or otherwise); a
constitution, statute, common law, or principles of equity; or otherwise. Claims
include (without limitation) matters arising as initial claims, counter-claims,
cross-claims, third-party claims, or otherwise. The scope of this Arbitration
Provision is to be given the broadest possible interpretation that is
enforceable.

 

Section 18. Waiver of Court Rights

 

The parties acknowledge that they will not have a right to litigate claims
through a trial pursuant to the Arbitration Provision. The parties hereby
knowingly and voluntarily waive their rights to litigate such claims in a court.

 

[Signatures Begin on Following Page]

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

  GREEN ROOM PALM SPRINGS, LLC         By: /s/ Christian Briggs   Printed:
Christian Briggs   Title: Manager, Seneca Capital Partners, LP         SENECA
CAPITAL PARTNERS, LP         By: /s/ Christian Briggs   Printed: Christian
Briggs         GSRX INDUSTRIES INC.         By: /s/ Tom Gingerich   Printed: Tom
Gingerich   Title: Chief Financial Officer

 

7

 

 

EXHIBIT A

 

Definitions

 

“Confidential Information” means, whether or not such information is designated
or marked by the Company as confidential, proprietary or secret, (a) any and all
financial, technical and other information regarding the Company and its
business, products, assets or properties; and (b) any and all proprietary
information, materials, know-how and trade secrets of the Company with regard to
the ideas, technology, products, business or business methods (whether or not in
written, electronic, machine readable or other tangible form) of the Company,
any parent, subsidiary or affiliate of the Company, or any of their respective
officers, directors, members, managers, employees or agents.

 

“Monthly Net Revenue” means all gross revenues generated and collected
specifically and solely by the Company’s Palm Springs location, less refunds and
discounts by the Company during the Monthly Revenue Sharing Period reflected in
the State of California’s official track-and-trace system.

 

“Monthly Revenue Share Amount” means an amount determined pursuant to the
following formula: “Revenue Percentage x Monthly Net Revenue” for the applicable
calendar month.

 

“Monthly Revenue Sharing Period” means for (i) the first month the period
commencing on the first day of the beginning of operations and ending the last
calendar day of such month, and (ii) each subsequent month thereafter, beginning
on the first calendar day and ending on the last calendar day of such month for
the duration of the Agreement.

 

“Revenue Percentage” is 3% for each Monthly Revenue Sharing Period.

 

8

 

 

EXHIBIT B

 

Pledge and Security Agreement

 

9

 